                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

    ANSUR AMERICA INSURANCE                               )
    COMPANY,                                              )
                                                          )
                            Plaintiff,                    )
                                                          )
    vs.                                                   )    Case No. 21-CV-59-SMY
                                                          )
    JAMES A. BORLAND and QUINN,                           )
    JOHNSTON, HENDERSON &                                 )
    PRETORIUS, CHTD,                                      )
                                                          )
                            Defendants.                   )

                                                   ORDER

YANDLE, District Judge:

          Plaintiff Ansur American Insurance Company (“Ansur”) alleges that Defendants James A.

Borland and the law firm Quinn, Johnston, Henderson & Pretorius, CHTD (“Quinn Johnston”),

provided an inadequate defense to its insured, Clawfoot Supply, LLC, in a lawsuit filed against it

by Helen and Wayne Miles in the Circuit Court of St. Clair County, Illinois (Doc. 1).1 Ansur

asserts claims of equitable subrogation (Count 1), professional negligence (Count 2), and negligent

misrepresentation (Count 3) and seeks compensatory damages, punitive damages, costs, and

attorney’s fees.

          Now pending before the Court is Defendants’ Motion to Strike Plaintiff’s request for

punitive damages and attorney fees (Doc. 21). As Plaintiff has not responded, the Court construes

Plaintiff’s lack of response as an admission of the merits of the Motion. See Local Rule 7.1(c).

          Punitive damages are not recoverable for legal malpractice claims under Illinois law. See



1
  Plaintiff has redacted portions of its Complaint without first seeking permission. Accordingly, Plaintiff is
DIRECTED to file an unredacted version of its Complaint or explain why an unredacted version cannot be filed within
seven (7) days of the date of this Order.

                                                  Page 1 of 2
735 Ill.Comp.Stat. § 5/2-1115; Scott v. Chuhak & Tecson, P.C., 725 F.3d 772, 783-4 (7th Cir.

2013). As to the prayer for attorney fees, Illinois follows the “American Rule”; “absent statutory

or a contractual agreement, each party must bear its own attorney fees and costs.” Negro Next,

LLC v. Mid-Northern Management, Inc., 839 N.E.2d 1083, 1085 (Ill. App. Ct. 2005). Here, there

is no allegation that attorney fees are recoverable through contract or statute. Accordingly,

Defendants’ Motion is GRANTED and Plaintiff’s prayer for punitive damages and attorney’s fees

are STRICKEN.

       IS SO ORDERED.

       DATED: June 21, 2021



                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 2 of 2
